DETAILED ACTION
This office action is responsive to the applicant’s response filed April 19, 2021. The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=OLL7vB7OonA published on March 26, 2014 [hereinafter SharePoint] in view of Rust et al. [US 2002/0199031 A1, hereinafter Rust] in view of https://visualstudiomagazine.com/articles/2015/03/12/creating-sharepoint-2013-workflow-apps.aspx  published October 21, 2013 [hereinafter SharePoint1].

Regarding claim 1,
SharePoint teach a method, comprising:
providing a user interface to a managerial-level user, the providing performed by an activity flow editor running on a computer, , [a] process application having an entity as a root node of a process (Time 27:32-27:50, custom employee suggestion is entity that is a root node of the workflow process) the user interface having a tasks menu for adding tasks to define an activity flow which represent a subset of lifecycle activities of the entity (Time 17:06-17:10, Start a task process, Time 9:32-9:37, SharePoint designer to build out a workflow);
responsive to an instruction from the managerial-level user to add a task to the activity flow, prompting the managerial-level user to provide task details and any follow-up task for the task, the prompting performed by the activity flow editor (system provide the user with clickable links to fill the task details as shown at Time 17:10 and as the user interact with it the system show more options that allow the user to enter more details See Time 17:20 and follow up tasks See Time 19:14-19:42);
storing the activity flow as a building block having an entity building block type in a database, wherein the activity flow is reusable for entity modeling through the process application (Time 11:30, Icons “Reusable Workflow”, “Save as Template”) wherein the activity flow contain the task and any follow-up task for the task specified by the managerial-level user, the storing performed by the activity flow editor, the database accessible by the process application (LiveDemo is a building block that include actions See Time 16:40, Save, publish options See Time 16:40, Time 26:34, start workflow automatic when an item is created or changed, Time 22:00, adding time to start the building block (7 days), processing application  is able to automatically access and execute the activity flow),
responsive to a process administrator inserting, using the process application, the activity flow into a stage of a lifecycle of an entity, adding a reference to the entity to an activity flow definition file associated with the activity flow stored in the database, wherein the reference added by the process application to the activity flow definition file associates the activity flow with the entity such that, execution details of the activity flow are stored in association with the entity (Time 27:32-27:50, adding LiveDemo activity flow to the custom employee suggestion entity and automatically execute the activity flow that include actions and settings in a specific stage of life cycle) and that at runtime of the lifecycle of the entity, the activity flow specified by the managerial-level user is automatically executed and the setting added to the entity in the stage of the lifecycle of the entity (Time 26:34, prevent manual start of workflow and start workflow automatic when an item is created or changed, Time 22:00, adding time to start the building block (7 days), system is able to automatically execute the activity flow that include actions and settings in a specific stage of life cycle).
SharePoint do not explicitly teach comprises code instantiated from a class to implement an entity setting.
Rust teach comprising code instantiated from a class to implement an entity setting (Abstract, [0009]-[0010], “object of the custom class can be instantiated in the runtime environment”, “client application can be an automated process control program and the custom class can be an action class for defining an action capable of being implemented by the automated process control program”, [0053]-[0054]).
It would have been obvious at the time of filing of the invention for a person of ordinary skill in the art to modify SharePoint building block to comprise code instantiated from a class to implement a setting.
The motive for the modification would have been to allow users to instantiate and use objects of those classes outside of the development environment (Rust, [0008]). 
SharePoint imply activity flow editor running on a computer independent of a process application (Time 11:48-11:50 , “create I see I've got these different pieces here but I'm using SharePoint Enterprise and I have Visio installed and so I want to come over here to my views and I'm going to go to the visual designer what this is going to allow me to do is kind of map out what I'm trying to build before I have to do it in the text designer and so I see here that”, Time 11:30, workflow menu icon “import from Visio”, workflow is created using workflow Design Tool application as Microsoft Visio visual designer or text based designer, that are independent applications on the SharePoint Platform and executed using different application on Shared application Platform”), however SharePoint-Rust do not explicitly teach activity flow editor running on a computer independent of a process application.
SharePoint1 teach a method, comprising:
providing a user interface to a managerial-level user, the providing performed by an activity flow editor running on a computer independent of a process application (P.1-2, “activities defined in Windows Workflow Foundation are used in SharePoint 2013 to implement the logic and flows of the business processes. Workflows are created in one of three ways: Out-of-the-box SharePoint workflows that can be configured through a Web browser, SharePoint Designer workflows can be further customized with logic built-in, Visual Studio workflows have the most customizable features with more custom logic components”, “third-party custom workflow engines that can be used to create workflows in SharePoint”, “SharePoint 2013 is designed with a new workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”), the process application having an entity as a root node of a process (P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, P.2-3, “Visual Studio workflows can be divided into three types by the means of authoring: Sequential, Flowchart, State machine”, reusable Workflows could be added to an entity that will represent a root node for the added process);
storing the activity flow as a building block having an entity building block type in a database (P.2, “SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”), wherein the activity flow is reusable for entity modeling through the process application and contain the task and any follow-up task for the task specified by the managerial-level user (P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, P.2-3, “Visual Studio workflows can be divided into three types by the means of authoring: Sequential, Flowchart, State machine”, P.2, “workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”, reusable Workflows will be used by the process application for entity modeling), and wherein the building block comprises code initiated from a class to implement an entity setting (Fig. 4, P. 5, “Go to Toolbox window and drop a LookupSPListItem inside the Sequence activity”, “add a new activity to the design canvas named GetDynamicValueProperties, as seen in Figure 4”, workflow that is saved include code that is initiated from LookupSPListItem Class and  GetDynamicValueProperties Class), the storing performed by the activity flow editor, the database accessible by the process application (“execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”, P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”).
It would have been obvious at the time of filing of the invention for a person of ordinary skill in the art to modify SharePoint to include the ability to use an Independent application for activity flow design. SharePoint and SharePoint1 are analogues art, a person would be motivated to do modify SharePoint with a reasonable expectation of success to provide the user with higher degree of flexibility that facilitate the activity flow design process by providing the user with the option to use the application that is preferred by the user as the design application that is independent of the processing application create activity flow that include code initiated from a class that allow the usage of activity flow outside of the development environment which save the user’s time and effort. 

Regarding claim 2,
SharePoint-Rust-SharePoint1 teach the method according to claim 1, wherein the tasks menu contains a list of predefined tasks (SharePoint, Time 18:39, drop down menu of tasks).

Regarding claim 3,
SharePoint-Rust-SharePoint1 teach the method according to claim 1, wherein the activity flow is represented as an entity for querying at runtime (Rust, Fig. 5, [0010], “class definition can be generated as a dynamic linked library. Instantiating the object can include calling the dynamic linked library in the runtime environment. The runtime environment can include a wrapper object operable to execute code in the dynamic linked library”).

Regarding claim 4,
SharePoint-Rust-SharePoint1 teach the method according to claim 1, wherein the entity is composed of a plurality of building blocks and wherein the activity flow is one of the plurality of building blocks (SharePoint, system show the different building blocks of entity Employee suggestions that include the Live Demo activity flow that was added by the user See Time 27:49).

Regarding claim 5,
SharePoint-Rust-SharePoint1 teach the method according to claim 1, wherein the user interface has a settings menu for adding a trigger for the activity flow (SharePoint, Time 16:55, if, else condition is a trigger , Time 22:09, add time, Time 26:56, “allow this workflow to be manually started”, start workflow when item is created or changed).

Regarding claim 6,
SharePoint-Rust-SharePoint1 teach the method according to claim 5, wherein the trigger is configured for automatically or manually initiating the activity flow at runtime (SharePoint, Time 16:55, if, else condition is a trigger , Time 22:09, add time, Time 26:56, “allow this workflow to be manually started”).

Regarding claim 7,
SharePoint-Rust-SharePoint1 teach the method according to claim 5, wherein the trigger is linked to creation of an instance of the entity, to a condition, to a rule, or to another activity flow (SharePoint, Time 16:55, if, else condition is a trigger , Time 22:09, add time, Time 26:56, “when an item is created”,).

Regarding claims 8 and 15,
Claims 8 and 15 are similar in scope to claim 1; therefore they are rejected under similar rationale. Also, Rust teach a processor and a non-transitory computer medium (Fig. 1, [0059], “Apparatus of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output”).

Regarding claim 9,
Claim 9 is similar in scope to claim 2; therefore it is rejected under similar rationale.
Regarding claims 10 and 16,
Claims 10 and 16 are similar in scope to claim 3; therefore they are rejected under similar rationale.
Regarding claims 11 and 17,
Claims 11 and 17 are similar in scope to claim 4; therefore they are rejected under similar rationale.
Regarding claims 12 and 18,
Claims 12 and 18 are similar in scope to claim 5; therefore they are rejected under similar rationale.
Regarding claims 13 and 19,
Claims 13 and 19 are similar in scope to claim 6; therefore they are rejected under similar rationale.
Regarding claims 14 and 20,
Claims 14 and 20 are similar in scope to claim 7; therefore they are rejected under similar rationale.

	Response to Arguments

Applicant argue that SharePoint do not explicitly teach an activity flow editor or that the activity flow editor run independent of a process application (Remarks P.8).
Examiner respectfully disagrees, 
First, SharePoint explicitly show the ability to edit and create activity flow; therefore it is an activity flow editor See at least Time 17:06-17:10, Start a task process, Time 9:32-9:37, SharePoint designer to build out a workflow. Regarding the argument related that SharePoint do not disclose activity flow editor being run “independent of a process application”. Examiner notes that previously the applicant implicitly agreed that the Visual and SharePoint designer are design applications that design the workflow without having the ability to run the workflow See page 9, “neither Visual Designer nor SharePoint Designer shown in the SharePoint video is a workflow application that actually runs a workflow”, also, applicant agreed that SharePoint uses work flow applications to run the workflow See remarks dated 4/17/2020 P. 9 lines 4-8, “While SharePoint “uses" workflow applications, it does not “run the different workflows created by the user”, it is admitted by the applicant that the SharePoint provide an independent application for processing workflow and an independent application for designing the workflow.
Second, to expedite the prosecution the Examiner provided SharePoint1 that explicitly teach processing application See SharePoint1, “you'll need to install the Workflow Manager in the server farm in order to run those workflows” that also can add activity flow (Workflow) to entity P. 2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows:1. Site Workflows can be used across anywhere within the site.2. List workflows are attached to a specific list and can be initiated when a list item is added or updated. 3. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, “SharePoint 2013 is designed with a new workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows””. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argue that SharePoint do not show a task menu for adding tasks to define an activity flow as it only show “Assign Task” and “Start a Task process” (Remarks P.8).
Examiner respectfully disagrees, “Assign a task” is used to create a SharePoint task and assign it to a single participant, and “Start a task process” is used to assign a task to multiple participants (Understanding Task Actions in SharePoint Designer 2013, https://docs.microsoft.com/en-us/sharepoint/dev/general-development/understanding-task-actions-in-sharepoint-designer ). The drop down “Action” menu is a task menu.

Applicant argue that the SharePoint demo video illustrate the usage of various user interfaces of different programs as SharePoint designer and Office 365 which is a line of subscription services offered by Microsoft (Remarks P.9-10).
Examiner respectfully disagrees,
First, Examiner notes that the applicant argue that the SharePoint is not a program that run independently of the process application (single program for editing and execution), and argue again that the SharePoint are multiple unrelated programs.
Second, the applicant did not provide at least two different programs to show the various user interfaces of different programs as the applicant disclosed in the argument the Office 365 is a line of subscription services not a program.
Third, assuming arguendo that the SharePoint demo video illustrate the usage of different pieces of software that are able to communicate or that there are multiple application, there is nothing in the claims that define or limit the activity flow editor to a single application or a single piece of software. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limiting the activity flow editor to a single application or providing a specific structure for the activity flow editor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argue that the term “activity flow” is not equivalent to “workflow” as the term “activity flow” is particular to the lifecycle of a process. A process lifecycle can be divided into “activity flows” that can be customized by process administrators. According to Applicant’s specification, the term “lifecycle” refers to a definition of how and which activities, what milestones (called “states”) are performed to process an entity, such as a purchase order or an invoice, from creation to closure; therefore by definition, the claim term “activity flow’ is not the same as “workflow” or “tasks” and the terms “workflow” and “tasks” do not describe or suggest the term “activity flow.”
Examiner respectfully disagrees, 
First, the claims require the activity flow to represents a number of tasks that include the tasks details and the tasks depending of each tasks which is equivalent to the SharePoint definition for Workflow See Time 16:40 that show Workflow “LiveDemo” that include task (e.g. HR Approval) and follow-up task (e.g. “Go to “Custom Approval”) as required by the claim See Time 16:40. SharePoint also disclose a process lifecycle of an entity that an activity flow could be added to in any of its stages. As the workflow “LiveDemo” (activity flow) could be added to “custom employee suggestion”, then “custom employee suggestion” is actually an entity with a lifecycle. Applicant could modify the claim language to clarify the entity details in a way that may overcome the art on record. 
Second, indeed the closest applicant comes to a definition of activity flow is in paragraph ¶56 which define the activity flow as the ability to perform a flow of tasks. Moreover in ¶56 applicant uses for instance with an example of a lifecycle model which is not a limiting definition; therefore the term activity flow is not as limiting as the applicant argues, if the applicant is willing to limit the definition of the term “activity flow” applicant is welcome to place the definition within the claim language. 

Applicant argue that the task-based designer program shown in the cited portions of SharePoint is not “responsive to an instruction from the managerial-level user to add a task to the activity flow, prompting the managerial-level user to provide task details and any follow-up task for the task, the prompting performed by the activity flow editor through the user interface,” as expressly recited in claim 1 (Remarks P.13).
Examiner respectfully disagrees,
Providing the links for the user to select in response to adding a task is prompting the user to provide task details as these links were not available before the user receiving the instructions to add a task to the activity flow See at least Time 17:10-17:20, and Time 19:14-19:42.
Second, examiner notes that the links and all the steps that are based on it is in response to the user instructions to add a task See at least Time 17:10-17:20, and Time 19:14-19:42.

Applicant argue that SharePoint do not explicitly describe or show “storing the activity flow as a building block having an entity building block type in a database” as expressly recited in claim 1. Even if persons of ordinary skill in the art were to assume that “LiveDemo is a building block that include[sic] actions” as the Office alleged on page 4 of the Office Action, they could not have guessed that LiveDemo would have “an entity building block type” because the claim term “entity building block type” is not taught by SharePoint. Further, even if persons of ordinary skill in the art were to ignore the lack of disclosure of the claim term “entity building block type” by the cited portions of SharePoint, they could not have guessed that LiveDemo would be “reusable for entity modeling” or, more specifically, “reusable for entity modeling through the process application” because the cited portions of SharePoint quite literally do not mention the claim terms “entity modeling” or “processing application,” let along reusability for entity modeling through the process application.
Examiner respectfully disagrees, 
First, SharePoint explicitly teach the ability to save the workflow to be reused or as a template Time 11:30, Icons “Reusable Workflow”, “Save as Template”.
Second, SharePoint1 teach the same argued limitations of storing reusable Workflows will be used by the process application for entity modeling See at least P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, P.2-3, “Visual Studio workflows can be divided into three types by the means of authoring: Sequential, Flowchart, State machine”, P.2, “workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”.
Third, examiner notes that using a different term for the same element does not distinguish the element or overcome the rejection. 

Applicant argue that a “process application” is entity-driven and is developed on a low-code application development platform using an application framework provided by a compositional entity modeling system as disclosed at paragraph [0070], A process application has a main entity which has a one-to-many relationship with a plurality of building blocks and an activity flow can be one of the plurality of building blocks. /d. The cited portions of SharePoint do not explicitly describe or show such a process application. Nor do the cited portions of SharePoint describe or show “wherein the activity flow is reusable for entity modeling through the process application” as expressly recited in claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., process application” is entity-driven and is developed on a low-code application development platform using an application framework provided by a compositional entity modeling system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argue that SharePoint do not describe or show a process application (Remarks P.18).
Examiner respectfully disagrees, SharePoint show a process application as SharePoint explicitly disclose and show the ability to insert the workflow (activity flow) into a lifecycle of an entity See at least Time 27:32-27:50, adding LiveDemo activity flow to the custom employee suggestion entity and automatically execute the activity flow that include actions and settings in a specific stage of life cycle.

Applicant argue that as submitted before and above, the cited portions of SharePoint actually show two different user interfaces of two different types of programs, neither of which is a process application that allows insertion of an activity flow into a stage of “a lifecycle of an entity” as expressly recited in claim 1 (Remarks P.18). 
Examiner respectfully disagrees, SharePoint show a process application as SharePoint explicitly disclose and show the ability to insert the workflow (activity flow) into a lifecycle of an entity See at least Time 27:32-27:50, adding LiveDemo activity flow to the custom employee suggestion entity and automatically execute the activity flow that include actions and settings in a specific stage of life cycle. 

Applicant argue that SharePoint explicitly describes and shows the customer employee suggestion as a workflow. Thus, SharePoint does not support the Office’s argument (Remarks P.18). 
Examiner respectfully disagrees, SharePoint does not describes or shows the customer employee suggestion as a workflow See for example Time 11:46 that show the hierarchy of having an employee suggestions that include workflows including LiveDemo. Examiner further notes that entity is a broad term that do not have a specific limiting definition in the specification and as clarified by the claims entity is what an activity flow could be added to in any of its stages. As the workflow “LiveDemo” (activity flow) could be added to “custom employee suggestion”, then “custom employee suggestion” is actually an entity with a lifecycle. Applicant could modify the claim language to clarify the entity details in a way that may overcome the art on record.

Applicant argue that Applicant’s specification distinguishes the terms “entity” and “activity flow” and further distinguish the terms “entity” and “activity flow’ from the term “workflow,” it does not meet the broadest reasonable interpretation standard to construe or otherwise interpret the claim terms “entity” and “activity flow” as disclosed by the term “workflow.” See /n re Smith International, Inc. 871 F.3d 1375 (2017). See also, In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997) and MPEP § 2111 (Remarks P.18).
Examiner respectfully disagrees,
First, the claims require the activity flow to represents a number of tasks that include the tasks details and the tasks depending of each tasks which is equivalent to the SharePoint definition for Workflow See Time 16:40 that show Workflow “LiveDemo” that include task (e.g. HR Approval) and follow-up task (e.g. “Go to “Custom Approval”) as required by the claim See Time 16:40. SharePoint also disclose a process lifecycle entity that an activity flow could be added to in any of its stages. As the workflow “LiveDemo” (activity flow) could be added to “custom employee suggestion”, then “custom employee suggestion” is actually an entity with a lifecycle. Applicant could modify the claim language to clarify the entity details in a way that may overcome the art on record.
Second, indeed the closest applicant comes to a definition of activity flow is in paragraph ¶56 which define the activity flow as the ability to perform a flow of tasks. Moreover in ¶56 applicant uses for instance with an example of a lifecycle model which is not a limiting definition; therefore the term activity flow is not as limiting as the applicant argues, if the applicant is willing to limit the definition of the term “activity flow” applicant is welcome to place the definition within the claim language. 
 
Applicant argue that Rust do not teach “entity setting” (Remarks P.18).
Examiner respectfully disagrees, the setting may include property, permission, an action, a behavior, or a resource See applicant’s disclosure submitted on 5/30/2018 See ¶45, Which is taught by Rust See at least   ¶10, “client application can be an automated process control program and the custom class can be an action class for defining an action capable of being implemented by the automated process control program”, ¶48, ¶52-53

Applicant argue that SharePoint do not teach adding a reference to an entity to a definition file associated with the activity flow stored in the database (Remarks P. 19).
Examiner respectfully disagrees, SharePoint teach adding LiveDemo activity flow to the custom employee suggestion entity and automatically execute the activity flow that include actions and settings in a specific stage of life cycle show that an association is created between the workflow (activity flow) and the entity, this association must be saved in a database with a file that is associated with the activity flow otherwise there will be no association and the system will not be able to activate or execute the workflow at a stage of the entity lifecycle See at least Time 27:32-27:50.

Applicant argue that the cited pages of SharePoint1 do not explicitly describe or suggest any process application that is consistent with Applicant’s specification as required by the broadest reasonable interpretation standard (Remarks P. 19).
Examiner respectfully disagrees, expressing that claim’s elements or limitation is not equivalent or taught by the disclosed reference without providing evidence or a clear explanation regarding why they are different or how they overcome the art of record is a high level of generality as to the patentability of the invention (“If the applicant disagrees with the inference of equivalence drawn from a prior art reference, the applicant may provide reasons why the applicant believes the prior art element should not be considered an equivalent to the specific structure, material or acts disclosed in the specification. Such reasons may include, but are not limited to: (A) Teachings in the specification that particular prior art is not equivalent; (B) Teachings in the prior art reference itself that may tend to show nonequivalence; or (C) 37 CFR 1.132  affidavit evidence of facts tending to show nonequivalence” (MPEP 2184)).

Applicant argue that workflow “employee suggestions,” in its entirety, would be attached to a content type still does not teach or suggest storing an activity flow relating to a subset of lifecycle activities “as a building block having an entity building block type in a database” as expressly recited in the claim language at issue (Remarks P. 19-20).
Examiner respectfully disagrees, 
First as clarified previously the “employee suggestions” is not a workflow, the LiveDemo is.
Second, the “LiveDemo” workflow could be stored to be reusable or as a template Time 11:30, menu options “Reusable Workflow”, “Save as Template”.
Third, SharePoint1 teach the same argued limitations of storing reusable Workflows will be used by the process application for entity modeling See at least P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, P.2-3, “Visual Studio workflows can be divided into three types by the means of authoring: Sequential, Flowchart, State machine”, P.2, “workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”.

Applicant argue that SharePoint1 do not explicitly mention “entity modeling through the process application.”
Examiner respectfully disagrees, SharePoint1 teach the ability to store reusable Workflows to be used by the process application for entity modeling See at least P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, P.2-3, “Visual Studio workflows can be divided into three types by the means of authoring: Sequential, Flowchart, State machine”, P.2, “workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”.

Applicant argue that SharePoint1 relate to a user adding a new activity to a design canvas and do not explicitly disclose any code initiated from a class to implement any particular setting for the workflow BudgetApprovalWorkflow. Further, contrary to the Office’s statement on page 8 of the Office Action, according to the cited page 5 of SharePoint1, the LookupCurrentSPListhem is an activity and not a class.

Examiner respectfully disagrees, 
First, examiner did not claim that LookupCurrentSPListhem, examiner explicitly that the “workflow that is saved include code that is initiated from LookupCurrentSPListhem class” as LookupCurrentSPListhem is initiated from a class that have the same name LookupCurrentSPListhem See (LookupSPListItem Class, Constructor “LookupSPListItem()”,https://docs.microsoft.com/en-us/dotnet/api/microsoft.sharepoint.workflowservices.activities.lookupsplistitem?view=sharepoint-server) and (“GetDynamicValueProperties Class”, https://docs.microsoft.com/en-us/previous-versions/dotnet/workflow-manager/jj201693(v=azure.10)?redirectedfrom=MSDN); therefore the code is initiated from a class.
Second Fig. 4 show the properties that the user must provide and not set to a value by default as “ItemId”, “ListId”, Properties. https://docs.microsoft.com/en-us/dotnet/api/microsoft.sharepoint.workflowservices.activities.lookupsplistitem?view=sharepoint-server).

    PNG
    media_image1.png
    222
    772
    media_image1.png
    Greyscale


Applicant argue that SharePoint1 does not explicitly mention “storing ... by the activity flow editor” or any “database accessible by the process application.”.
Examiner respectfully disagrees, as SharePoint1 teach the ability to access workflow even if it is created by a third party, then it is understood that there must be an activity flow editor to create that workflows and they must be stored somewhere (database) that the SharePoint can access to execute them otherwise they will be useless See Sharepoint1 “execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”, P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”.

Applicant argue that since the Office has not met its burden, an applicant is under no obligation to rebut the Office’s argument and the issue is not whether Applicant made a general allegation that “LiveDemo is not an activity flow.” Rather, at issue is whether the Office has established a prima facie case of obviousness by properly supporting the Office’s arguments “LiveDemo is an activity flow’ and “LiveDemo is a building block” with evidence on the record (Remarks P.22).
Examiner respectfully disagrees, the Office has established a prima facie case of obviousness by presented with evidence on the record by providing a clear interpretation and mapping for the argued elements. However, the applicant is arguing that the office is interpretation is not correct as “workflow” is not “activity flow”. This is a general allegation that do not raise to an argument degree, an argument need to clearly specify why  “workflow” is not “activity flow”, otherwise any evidence that the office will provide will be rejected by the applicant for no clear reason and without the need to differentiate the provided reference from the current invention. Examiner notes as previously clarified general allegation that LiveDemo is not an activity flow does not overcome the cited rejection (“If the applicant disagrees with the inference of equivalence drawn from a prior art reference, the applicant may provide reasons why the applicant believes the prior art element should not be considered an equivalent to the specific structure, material or acts disclosed in the specification. Such reasons may include, but are not limited to: (A) Teachings in the specification that particular prior art is not equivalent; (B) Teachings in the prior art reference itself that may tend to show nonequivalence; or (C) 37 CFR 1.132  affidavit evidence of facts tending to show nonequivalence” (MPEP 2184)). 

Applicant argue that the Office cited MPEP 2184 as supposedly describing how an applicant “may” provide reasons why the applicant believes the prior art element should not be considered an equivalent to the specific structure, material or acts disclosed in the specification. However, the premise of MPEP 2184 is that a prima facie case has been met (2184 Determining Whether an Applicant Has Met the Burden of Proving Nonequivalence After a Prima Facie Case is Made.) In this case, Applicant already argued that the Office has not established a prima facie case of obviousness and since a prima facie case of obviousness has not been established, MPEP 2184 does not apply and the Office still needs to provide explanations on the record as to how the term “workflow” actually applies to the claim term “activity flow,” particularly in view of the lack of specific disclosure of the claim term “activity flow” in the cited art.
Examiner respectfully disagrees, a prima facie case has been met as clarified previously; therefore MPEP 2184 does apply.

Applicant argue that the issue is how the claim term “activity flow’ should be interpreted. According to the broadest reasonable interpretation standard, the claim term “activity flow’ must be interpreted consistent with Applicant's specification. In this case, the Office’s interpretation of the claim term “activity flow’ is not consistent with Applicant’s specification. Therefore, the Office must provide technical documentation that reasonably explains how “LiveDemo” taught by SharePoint maps to the claim term “activity flow’ consistent with Applicant’s specification or withdraw the rejection (Remarks P.23).
Examiner respectfully disagrees, 
First, “Assign a task” is used to create a SharePoint task and assign it to a single participant, and “Start a task process” is used to assign a task to multiple participants (Understanding Task Actions in SharePoint Designer 2013, https://docs.microsoft.com/en-us/sharepoint/dev/general-development/understanding-task-actions-in-sharepoint-designer ). The drop down “Action” menu is a task menu.
Second, indeed the closest applicant comes to a definition of activity flow is in paragraph ¶56 which define the activity flow as the ability to perform a flow of tasks. Moreover in ¶56 applicant uses for instance with an example of a lifecycle model which is not a limiting definition; therefore the term activity flow is not as limiting as the applicant argues, if the applicant is willing to limit the definition of the term “activity flow” applicant is welcome to place the definition within the claim language. 

Applicant argue that as submitted before and above, the cited portions of SharePoint do not explicitly describe “adding” a task. Nor do the cited portions of SharePoint explicitly describe “prompting” a user to provide task details and any follow-up task for the particular task that the user has instructed to add to an activity flow. Instead, the user has to pick and choose a link or option(s) (Remarks P.23).
Examiner respectfully disagrees, 
First, Providing the links for the user to select in response to adding a task is prompting the user to provide task details as these links were not available before the user receiving the instructions to add a task to the activity flow See at least Time 17:10-17:20, and Time 19:14-19:42.
Second, examiner notes that the links and all the steps that are based on it is in response to the user instructions to add a task See at least Time 17:10-17:20, and Time 19:14-19:42.

Applicant argue that the Office has not met the initial burden of establishing a prima facie case of obviousness by explaining, with support from Applicant’s specification, how the term “workflow” maps to the claim term “activity flow” and how such an interpretation of the claim term “activity flow’ is indeed consistent with Applicant’s specification, in compliance with the broadest reasonable interpretation standard (Remarks P.24).
Examiner respectfully disagrees, 
First, the office met the initial burden of establishing a prima facie case of obviousness by providing details mapping for the claim’s limitation. Examiner refer the applicant to the detailed claim rejection for further details. 
Second, indeed the closest applicant comes to a definition of activity flow is in paragraph ¶56 which define the activity flow as the ability to perform a flow of tasks. Moreover in ¶56 applicant uses for instance with an example of a lifecycle model which is not a limiting definition; therefore the term activity flow is not as limiting as the applicant argues, if the applicant is willing to limit the definition of the term “activity flow” applicant is welcome to place the definition within the claim language.

Applicant argue that a “process application” is entity-driven and is developed on a low-code application development platform using an application framework provided by a compositional entity modeling system as disclosed at paragraph [0070], A process application has a main entity which has a one-to-many relationship with a plurality of building blocks and an activity flow can be one of the plurality of building blocks (Remarks P.25). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., process application” is entity-driven and is developed on a low-code application development platform using an application framework provided by a compositional entity modeling system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argue that On page 15 of the Office Action, the Office stated that “the applicant agrees that the Visual and SharePoint designer are design applications that design the workflow without having the ability to run the workflow,” that “applicant agreed that SharePoint uses work flow applications to run the workflow,” and that “it is admitted by the applicant that the SharePoint provide[sic] an independent application for processing workflow and an independent application for designing the workflow,” citing page 9 of the Third Reply. However, Applicant did not make such agreements or even use the word “agree” or “admit.” On the contrary, Applicant explicitly disagreed with the Office’s arguments on page 9 of the Third Reply. Applicant specifically disagrees that Applicant made any admission that “the SharePoint provide an independent application for processing workflow and an independent application for designing the workflow.” (Remarks P.25). 
Examiner respectfully disagrees, admitting do not require the word admit as it could be implicit. When the applicant disclose that “neither Visual designer nor SharePoint designer shown in the SharePoint video is a workflow application that actually runs a workflow” See remarks dated 4/17/2020 P. 9, lines 4-8 while the video show the ability to runs a workflow. Then this is a statement that there an independent application that run or execute the workflow as any code need to be executed using an application. 
    PNG
    media_image2.png
    378
    744
    media_image2.png
    Greyscale
 
Final Rejection 1/28/2021 P.15.

Applicant argue that SharePointr1 describe a workflow manager and not an entity-based process application (Remarks, P.25-26).
Examiner respectfully disagrees, 
First, applicant did not provide a clear explanation of the differences between workflow manager and entity-based process application or how/why workflow manager is not equivalent to an entity-based process application. Examiner notes that general allegation that workflow manager is not an entity-based process application does not overcome the cited rejection (“If the applicant disagrees with the inference of equivalence drawn from a prior art reference, the applicant may provide reasons why the applicant believes the prior art element should not be considered an equivalent to the specific structure, material or acts disclosed in the specification. Such reasons may include, but are not limited to: (A) Teachings in the specification that particular prior art is not equivalent; (B) Teachings in the prior art reference itself that may tend to show nonequivalence; or (C) 37 CFR 1.132  affidavit evidence of facts tending to show nonequivalence” (MPEP 2184)). 
Second, SharePointr1 teach the ability to add and process a workflow (activity flow) that is part of an entity lifecycle See at least P. 2, “workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”, reusable Workflows will be used by the process application for entity modeling).
Third, SharePoint disclose the same argued limitation where the user is able to add LiveDemo activity flow to the custom employee suggestion entity to be executed at a stage of the lifecycle of the entity See at least 27:30-27:52

Applicant argue that SharePoint process application is not a “process application” as described and claimed in the instant application, a process application allows a process administrator to insert an “activity flow into a stage of a lifecycle of an entity”, causes the process application to add a reference to the entity to a definition file associated with the activity flow to allows execution details of the activity flow to be “stored in association with the entity” and, because the activity flow is now associated with the entity, “at runtime of the lifecycle of the entity, the activity flow specified by the managerial-level user is automatically executed and the setting added to the entity in the stage of the lifecycle of the entity.” (Remarks P.26-27)
Examiner respectfully disagrees, 
First, SharePoint teach a process application that could be used to add a workflow (activity flow) that could be reusable or template workflow to a stage of an entity lifecycle See at least Time 11:30, menu options “Reusable Workflow”, “Save as Template”. The added workflow could be automatically executed at a specific stage of the entity lifecycle See Time 26:34, prevent manual start of workflow and start workflow automatic when an item is created or changed, Time 22:00, adding time to start the building block (7 days), system is able to automatically execute the activity flow that include actions and settings in a specific stage of life cycle. As SharePoint teach adding LiveDemo activity flow to the custom employee suggestion entity and automatically execute the activity flow that include actions and settings in a specific stage of life cycle which show that an association is created between the workflow (activity flow) and the entity, this association must be saved in a database with a file that is associated with the activity flow otherwise there will be no association and the system will not be able to activate or execute the workflow at a stage of the entity lifecycle See at least Time 27:32-27:50.
Second, SharePoint1 teach the same argued limitations of storing reusable Workflows will be used by the process application for entity modeling See at least P.2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, P.2-3, “Visual Studio workflows can be divided into three types by the means of authoring: Sequential, Flowchart, State machine”, P.2, “workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows”. Additionally, as the workflow could be created by a third-party this prove that the association will be only be created upon adding the workflow to the entity using a process application.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argue that SharePoint do not explicitly teach process application or entity modeling or the usage of activity flow for entity modeling and SharePoint do not teach “process application” or “flow editor application” or “process application is independent of the flow editor application.”.
Examiner respectfully disagrees, 
First, SharePoint1 disclose “entity modeling through the process application” See at least P. 2, “many third-party custom workflow engines that can be used to create workflows in SharePoint. SharePoint has three types of workflows: Site Workflows can be used across anywhere within the site. List workflows are attached to a specific list and can be initiated when a list item is added or updated. Reusable workflows are attached to a particular content type and can be created only using SharePoint Designer”, “SharePoint 2013 is designed with a new workflow execution engine hosted outside SharePoint -- you'll need to install the Workflow Manager in the server farm in order to run those workflows.”. As the workflow process application is a standalone application that use reusable workflows that are created by other application then the processing application will associate the workflow with an entity before processing the workflow as part of the entity. 
Second, SharePoint teach a processing application that is able to use stored Workflow (activity flow) for entity modeling See at least Time 11:30, Icons “Reusable Workflow”, “Save as Template”, Time 27:38-34, adding “Live Demo Task”), SharePoint1 is introduced to explicitly disclose that the processing application is independent of the flow editor application.

Applicant argue that applicant disclosure cannot be used to support a rejection.
	Examiner respectfully disagrees, 
First, referring to the applicant disclosure is a must to determine the different terms meaning, presence or absence of an explicit limiting definition for terms and what interpretation for the terms or limitations in order to determine what could be applied under broadest reasonable interpretation. 
Second the office cited ¶104 of the user specification to clarify that the claims do not distinguish the argued limitation and the specification are not limiting as well.

Applicant argue that paragraph [0010] of Rust does not teach what is claimed in the claim language at issue and that paragraph [0010] of Rust does not describe paragraph [0045] of Applicant’s specification. The former pertains to interfaces — interface properties and/or interface methods associated with at least one of the selective interfaces. The later pertains to an entity composition function provided by an entity modeling system for composing an entity using building blocks. Adding a building block adds settings of the building block to the entity. These details are not described by the cited paragraph [0010] of Rust (Remarks P.27).
Examiner respectfully disagree,
First, Rust is relied on to teach the ability to instantiate comprising code instantiated from a class to implement an entity setting See Abstract, ¶9-¶10, “object of the custom class can be instantiated in the runtime environment”, “client application can be an automated process control program and the custom class can be an action class for defining an action capable of being implemented by the automated process control program”, ¶53-¶54.It would have been obvious at the time of filing of the invention for a person of ordinary skill in the art to modify SharePoint building block to comprise code instantiated from a class to implement a setting. The motive for the modification would have been to allow users to instantiate and use objects of those classes outside of the development environment See Rust, ¶8.
Second, in response to the applicant argument regarding the entity setting is different than Rust, examiner clarified that the applicant disclose that the setting may include property, permission, an action, a behavior, or a resource See applicant’s disclosure submitted on 5/30/2018 See ¶45, Which is taught by Rust See at least   ¶10, “client application can be an automated process control program and the custom class can be an action class for defining an action capable of being implemented by the automated process control program”, ¶48, ¶52-53.
Third regarding the other limitations argued by the applicant the examiner rely on SharePoint and SharePoint1.In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argue that the that the cited art do not explicitly describes the specifically and expressly recited claim elements such as “activity flow,” “building block,” “database,” “activity flow editor,” and “process application” in a manner that meets the broadest reasonable interpretation standard. Until such fact-based evidence is provided, a prima facie case of obviousness has not been established (Remarks P.28).
Examiner respectfully disagrees, the office presented “LiveDemo is an activity flow” and “LiveDemo is a building block” as it could be reused and added to the entity using a “process application” with evidence on the record by providing a clear interpretation and mapping for the argued elements; therefore a prima facie of obviousness has been established. Examiner refer the applicant for the detailed claim rejection that include the mapping under Claim Rejections - 35 USC § 103 header for further details.

Applicant argue that Applicant’s claims cannot be used to support a rejection under 35 U.S.C. § 103 because Applicant’s claims are not Applicant Admitted Prior Art. Applicant maintains that the cited portion, Time 27:32-27:50, of SharePoint does not show that “a content type, such as the cited “custom employee suggestion,” is actually an entity with a lifecycle.” (Remarks P.28).
First, examiner notes that the Applicant’s claims are not used as a reference for the rejection. Applicant’s claims are used to define the metes and bounds of the claimed invention. 
Second, as clarified by the claims entity is what an activity flow could be added to in any of its stages. As the workflow “LiveDemo” (activity flow) could be added to “custom employee suggestion”, then “custom employee suggestion” is actually an entity with a lifecycle. Applicant could modify the claim language to clarify the entity details in a way that may overcome the art on record.

Applicant argue that at the time that an activity flow is inserted, by a process administrator using the process application, into a stage of a lifecycle of an entity, the activity flow itself is not running and such an insertion does not cause the activity flow to run. Rather, this particular interaction (of inserting an activity flow into a stage of a lifecycle of an entity) between the process administrator and the process application causes the process application to add a reference to a definition file associated with the activity flow. Contrastingly, the cited portion of SharePoint is about adding or assigning time to start or execute a task, for instance, “when an item is created or changed,” which is rather not relevant to the claim limitation at issue and which does not involve a process application as described and claimed in the instant Application. (Remarks P.29-30).
Examiner respectfully disagrees, the “LiveDemo” activity flow could be inserted into a stage of the entity, and such an insertion does not cause the activity flow to run. However, an association is created between the entity and the “LiveDemo” activity flow to allow the execution of the activity flow at a specific stage of the entity lifecycle. In other words SharePoint teach a process application that could be used to add a workflow (activity flow) that could be reusable or template workflow to a stage of an entity lifecycle See at least Time 11:30, menu options “Reusable Workflow”, “Save as Template”. The added workflow could be automatically executed at a specific stage of the entity lifecycle See Time 26:34, prevent manual start of workflow and start workflow automatic when an item is created or changed, Time 22:00, adding time to start the building block (7 days), system is able to automatically execute the activity flow that include actions and settings in a specific stage of life cycle. As SharePoint teach adding LiveDemo activity flow to the custom employee suggestion entity and automatically execute the activity flow that include actions and settings in a specific stage of life cycle which show that an association is created between the workflow (activity flow) and the entity, this association must be saved in a database with a file that is associated with the activity flow otherwise there will be no association and the system will not be able to activate or execute the workflow at a stage of the entity lifecycle See at least Time 27:32-27:50.

Applicant argue that the art of record also does not teach or suggest the features recited in the amended claims.
Examiner respectfully disagrees, the art of record also does teach the features recited in the amended claims as the custom employee suggestion entity is the root the LiveDemo that represent a subset of lifecycle activities of the custom employee suggestion entity. Examiner notes that general allegation that the art of record also does not teach or suggest the features recited in the amended claims does not overcome the cited rejection.
Applicant argue that the above-submitted rationale applies, mutatis mutandis, to claims 8 and 15.
Examiner respectfully disagrees, claim 1 is not allowable for the reasons provided previously; therefore claims 8 and 15 are not allowable for the same reasons (Remarks P.21).

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action (Remarks P.22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application No. 20200126017 filled by Damonte et al. Disclose the usage of Graphical User Interface to create activity flow that include a number of tasks See at least Fig. 4, ¶127, ¶135, 
US Patent Application No. 2006/0069605 filled by Hatoun Disclose the usage of Graphical User Interface to create reusable activity flow (workflow) that include a number of tasks See at least Fig. 4B, ¶8, ¶12, ¶49
US Patent Application No. 2006/0074736 filled by Shukla et al. Disclose the usage of Graphical User Interface to create reusable activity flow (Workflow Designer) that include a number of tasks See Fig. 5
US Patent Application No. 2010/0241990 filled by Gabriel et al. Disclose the usage of Graphical User Interface to create reusable activity flow (Workflow Designer) that include a number of tasks See ¶27
US Patent Application No. 20090222277 filled by Malek et al. Disclose the usage of Graphical User Interface to create activity flow that include a number of tasks See at least Fig. 5-10
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174